Mr. Justice Craig, dissenting: As a republican form of government is based upon the right of suffrage it is essential that the exercise of that right be fixed by the fundamental law, which in this State is the constitution. When the constitution has determined who shall exercise the elective franchise there is no- power to change it except the people themselves by the adoption of a new constitution or amending the old one. This proposition is fully supported by the authorities on constitutional law, ( Cooley on Const. Lim.—7th ed.—58; Black on Const. Law, 649;) and it seems to me to be self-evident, for the reason that the only way in which a government by the people can exist is that at stated elections the power to change the laws and officers of government shall return to the people. If the legislative branch of the government can change the qualifications of the electors who vote for a large and important number of officers, even though the offices held by such officers are created by legislative authority, by enlarging or restricting the class of those who are declared to be voters by the constitution, it amounts to depriving the people of the power they have expressly reserved to themselves. The decisions in the cases of People v. English and Plummer v. Yost, cited in the opinion of the majority of the court, are based largely, if not solely, upon the fact that the subject of education was made a matter of special constitutional regulation, and its officers,' therefore, with the exception of those mentioned in the constitution, might be considered an exception to those included within the constitutional provision prescribing the qualifications of electors. While the court did not so hold in People v. English, supra, it intimated that such might be the case. In the subsequent case of Plummer v. Yost, supra, the court adopted the suggestion made in People v. English and held that such a distinction did exist. But in neither of the above cases did the court hold that as to any other officers than school officers such a distinction might be made. In neither of these bases did the court lay down the broad rule that as to statutory officers, or offices of statutory creation, the will of the legislature was supreme and it could prescribe and fix; such qualifications for electors as it saw fit. As I read those cases it was not intended to so hold. In each case the court pointed out particularly that what was said was said with reference to minor school officers in school elections, and the language used would indicate that it was intended not to apply to other officers or other elections. My views in this respect are also sustained by the decision in the subsequent case of Banner v. Patton, 155 Ill. 553, a contested election for the office of highway commissioner,—a statutory officer,—in which the court, in defining the extent of the power of the legislature to restrict the right of suffrage, among other things said: “Under section 1, article 7, of our constitution every male citizen of the United States above the age of twenty-one years, who has resided in the State one year, in the county ninety days and in the election district thirty days next preceding any election, is entitled to vote at such election. To exercise this right there is one exception, and but one, so far as we have been able to find, and that is found in section 7 of the same article, which declares that the General Assembly shall pass laws excluding from the right of suffrage persons convicted of infamous crimes. Adopting the well known maxim or rule of construction that the expression of one thing is to be regarded as the exclusion of another, the legislature does not possess the power to take away from a resident citizen the right of suffrage unless he has been convicted of an infamous crime.” The only instance to which my attention has been called where any exception has been made in'the qualifications of electors as prescribed by the constitution is in school elections for minor officers. But the.matter of education was the subject of special constitutional regulation, and school officers are not classed as municipal officers. As to the nature of these officers, this court, in People v. Trustees of Schools, 78 Ill. 136, said: “These school townships were created and are continued for school purposes alone, and not for municipal purposes. They are only intended to establish schools, and loan and manage the school fund of the township, and pay the teachers of schools taught in their jurisdiction. This is the purpose of their organization. They were not created to exercise any of the functions of government and hence are not municipal in their nature or purpose, nor are they provided with the officers or the power to exercise the functions of government.” To the same effect is People v. Board of Education, 255 Ill. 568, where People v. Trustees of Schools, supra, is cited with approval and the same rule announced. That there is, in fact, no distinction between the qualifications of electors for constitutional and statutory 'officers is clear from the recent holdings of this court in the long line of cases known as the “Primary Election Law cases.” In 1905, 1906 and 1908 the legislature passed what are known as the Primary Election laws. These elections were of purely statutory origin, and the election laws embraced within their provisions not only -constitutional officers and the statutory officers included in section 1 of the act under consideration, but also all of the various officers created by it for perfecting and carrying on the party organization. These laws were each in turn declared unconstitutional and void in their entirety. In passing upon their constitutionality no attempt was made to distinguish the difference between the legislature’s power over statutory and constitutional officers or to distinguish between the valid and invalid portions of those laws, as should ■ have been done under the holding of this court in the present case and City of Chicago v. Wolf, 221 Ill. 130, cited in the majority opinion, had there been any difference in that respect, but each -act, and as to all officers therein mentioned, was declared unconstitutional and void in its entirety. In passing upon the constitutionality of the act of 1905, this court, in People v. Board of Election Comrs. 221 Ill. 9, said: “It is undoubtedly true that at the time the constitution was adopted, primary elections, as such, were ■ not within the contemplation of the convention or the people, for the reason that up to that time they had not been 'made part of the election system or subject to regulation by law. At ■that time candidates for office were nominated by means of the caucus and convention of delegates, and such nominations were purely private affairs of the political organizations. Since that time there has been a considerable extension of the election system. The election laws had already been extended by providing for registration in advance of the election, so that all electors might know beforehand who claimed the right to vote and to make necessary investigations to determine whether the right existed. * * * All these acts relate to the same subject, and in combination are designed to constitute a single and harmonious system under which the people may exercise the elective franchise and make their choice between the candidates for public offices. They all relate to elections and are within the meaning of that word as used in the constitution. It seems clear that the elections protected by the constitution are all such elections as are held under authority of law, at which qualified electors may vote; and when statutes are enacted which regulate the form of the ballot to be used, what shall appear upon the ballot and how the candidates whose names shall so appear shall be chosen, the provision of the bill of rights applies to the new condition.” People v. Board of Election Comrs. supra, is cited with approval in Rouse v. Thompson, 228 Ill. 522, and People v. Strassheim, 240 id. 279, in neither of which is any distinction made in the application of the provisions of the bill of rights and the provisions of section 1 of article 7 of the constitution to •all elections held under authority of law, no matter what the character of the election or the nature of the officer to be elected thereat. Both provisions of the constitution were held alike applicable to all elections held under the authority of law. Thus, in People v. Strassheim, supra, in passing upon the constitutionality of the act of 1908, this court, after quoting the provisions of section, 1 of article 7, said: “This court has held that a law providing for the nomination of candidates for public office by a primary election-is an election law and that all primaries held under it are elections within the meaning of the constitution, and that such a law, to be valid, must sustain the constitutional rights of voters and not curtail, subvert or injuriously restrict such rights:” If the rule announced in these decisions is still the law they are decisive of this question. It is contradictory to say that the provisions of the constitution apply to primary elections and all officers to be nominated thereat,-—a species of elections provided by the legislature and not even within the contemplation of the framers of the constitution or the people at the time the constitution was adopted,—(People v. Board of Election Comrs. supra,) and do not apply to the elections for such officers after they are nominated. In my judgment this court, in People v. Board of Election Comrs., Rouse v. Thompson and People v. Strassheim, supra, correctly applied the law in this State to the matter then under consideration. Those decisions are in perfect harmony with the universally understood and accepted interpretation of section 1 of article 7 of our constitution. The words “any election therein,”—meaning the voting district or precinct,—are as broad and comprehensive as any that could have been used for that purpose, the word “any” being equally as comprehensive as the word “all” and synonymous with it. (2 Am. & Eng. Ency. of Law,— 2d ed.—414; 2 Cyc. 472; People v. Purdy, 4 Hill, 384; People v. VanCleave, 187 Ill. 125; Johnson v. Grant Pork County, 16 N. D. 253; Leonard v. Commissioner's, 112 Pa. 622; State v. hi any, 95 Iowa, 413; West Chicago Park Comrs. v. McMullen, 134 Ill. 170.) In the American and English Encyclopedia of Law, supra, it is said: “The word ‘any’ is frequently used in the sense of ‘all,’ and when thus used it has a very comprehensive meaningand in 2 Cyc. supra, it is said: “The word ‘any’ may mean ‘all,’ ‘each’ or ‘every.’ ” The same definition of the word is adopted and approved in People v. VanCleave, supra, where it is said: “Bouvier, in his Law Dictionary, says that the word ‘any’ is given the full force of ‘every’ or ‘all.’—Logan v. Small, 43 Mo. 254; McMurray v. Brown, 91 U. S. 257; Davidson v. Dallas, 8 Cal. 227; Overseers of Manchester v. Guardians of St. Pancras, 4 Q. B. Div. 409; County of Chicot v. Lewis, 103 U. S. 164.” In People v. Purdy, supra, the words “any body politic or corporate,” used in the constitution of New York, were held broad enough to include public corporations. It was there said: “These words are as broad in their signification as any which could have been selected for the occasion from our vocabulary, and there is not a syllable in the whole instrument tending in the slightest degree to limit or qualify the universality of the language. If the clause can be so construed that it shall not extend alike'to all corporations, whether public or private, it may then, I think, be set down as an established fact that the English language is too poor for the framing of fundamental laws which shall limit the powers of the legislative branch of the government.” * The cases of People v. Morgan, People v. Kipley, People v. Loeffler and People v. Olson, cited in the majority opinion, do not announce a .contrary doctrine. The case of People v. Bowman, also, therein cited, has reference to officers in drainage districts, which are quasi municipal corporations and their officers are not municipal or political officers. (28 Cyc. 128-130.) In none of the other cases did the court hold that the legislature had the power to prescribe any different qualifications for electors for statutory officers than those fixed and prescribed by the constitution. All that they hold is that the power to create an office carries with it, as an incident to such power, the right to determine the manner in which the office shall be filled,—that is, whether by appointment or by election by the people,—the length of the term of office, the compensation to be paid such officers, and to abolish such office altogether. But they do not hold that when the legislature determines that the office shall be filled by an election of the people it has the power to provide that it may be done by the votes of any other persons than those possessing the qualifications of constitutional electors. They are therefore in no way controlling in this case. No reason has been given for the distinction between the qualifications of electors for the constitutional offices and the statutory offices. Many of the statutory offices are of equal or greater importance than the constitutional offices to be filled by votes of the electors. The only true rule, and the only rule which- will avoid great confusion and embarrassment in the future, is to adopt the literal wording of section i of article 7 of the constitution and apply it in its true sense to all elections for all offices, whether constitutional or statutory. I have thus far dealt with the question as one solely of constitutional construction. So1 viewing it, the proper construction of the section can no longer be considered either an open or debatable one when the well settled rules of constitutional construction are adhered to and applied. The right to vote and to be voted for as a candidate for office are purely political rights, (Fletcher v. Tuthill, 151 Ill. 41,) and in. this case a court of chancery would have no jurisdiction were it not for the fact that the .bill charges that the providing of additional ballots, ballot-boxes, etc., made necessary by the act of June 26, 1913, under consideration, will require additional expenditures of taxes and revenues for that purpose. Fletcher v. Tuthill, supra. ■As the questions in this case involve political rights, it is .important to note that for many years, and ever since the adoption of the first constitution, in 1818, the legislature, the courts and all other departments of the State government have recognized and accepted the constitution as declaratory of the sole qualifications of electors for all elections for all offices in.this State. (Spragins v. Houghton, 2 Scam. 377.) This contemporaneous exposition by the legislature and the courts, universally sanctioned and acquiesced in by the people and all departments of the State government for nearly a century, is so strong an endorsement of its correctness that the proper construction ought ,now to be considered as settled. (Spragins v. Houghton,supra; People v. Supervisors, 100 Ill. 495; Nye v. Foreman, 215 id. 285; Boehm v. Herts, 182 id. 154.) When the section is construed as it has been heretofore universally understood and interpreted by the legislature, the courts and the people of the State generally for nearly a century, there can be no question but that the act is contrary to our fundamental principles of government, that it transcends the legT islature’s power, and is therefore unconstitutional and void. In my judgment it should be so held by this court and the decree of the superior court be reversed.